          Case 4:18-cv-00466-JAS Document 80 Filed 12/09/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Ariel Nixon, et al.,                            NO. CV-18-00466-TUC-JAS
10                  Plaintiffs,
                                                    JUDGMENT OF DISMISSAL IN A
11   v.
                                                    CIVIL CASE
12   Dream Street Incorporated, et al.,
13                  Defendants.
14
15           Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17           IT IS ORDERED AND ADJUDGED, pursuant to the parties’ Joint Stipulation
18   of Dismissal with Prejudice, that this case is dismissed with prejudice. Each party will
19   bear its own costs and attorneys’ fees.
20
21
22                                             Brian D. Karth
                                               District Court Executive/Clerk of Court
23
24   December 9, 2019
                                               s/ D. Curiel
25                                        By   Deputy Clerk
26
27
28
